DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39, 41-48, 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 36-39, 41-48, 50-52, claim 34 has been cancelled. It is unclear which claim claims 36-39, 41-48, 50-52 are depending from. 

Allowable Subject Matter
Claims 33 and 40 are allowed.


Double Patenting
Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,249,136 in view of Markowitz et al. (US 2009/0262979, hereinafter Markowitz ‘979).
In re claim 53, 10,249,136 teaches the surgical catheter comprising: an elongate flexible shaft having a proximal end portion, and a distal end portion that is opposite the proximal end portion, a longitudinal axis, a side exit having a location in the distal end portion, and an outer wall extending from the proximal end portion to the distal end portion; a handle attached to the proximal end portion, a plurality of offset devices removeably engaged to the handle, the plurality of offset devices imposing an offset distance that the handle may be actuated; the at least one electromagnetic localization element embedded in the distal end portion; and a medical instrument housed within the elongate flexible shaft that is extendable along a path from a first position within the outer wall and through the side exit to a second position that is extended outside the outer wall, the first position and second position defining an extension distance therebetween, the extension distance being equal to and determined by the offset distance, the medical instrument being disposed at an angle of at least 10 degrees relative to the longitudinal axis at the side exit when in the second position, said first position and said second position together defining a line forming the path, said first position and said second position together with a location of said electromagnetic localization element defining a plane, wherein the position of the medical instrument along the path within the plane can be displayed by a surgical instrument navigation 
10,249,136 fails to teach a system for guiding a surgical catheter to a region of interest of a patient, the system comprising the surgical catheter and a navigation system, the navigation system comprising: a tracking system for detecting location and orientation of at least one electromagnetic localization element, and a display, for displaying an image of the region of interest of the patient; wherein, when the surgical catheter is navigated to the region of interest, the tracking system detects the location and orientation of the at least one electromagnetic localization element and the navigation system displays, in real- time, the medical instrument on the image by superimposing a virtual representation of the surgical catheter and the medical. 
Markowitz ‘979 teaches a system for guiding a surgical catheter to a region of interest of a patient, the system comprising the surgical catheter and a navigation system, the navigation system comprising (0071-0074, 0093, 0094, 0103, 0289, etc.; fig. 3, 108): a tracking system for detecting location and orientation of at least one electromagnetic localization element, and a display, for displaying an image of the region of interest of the patient (0069, 0074, 0077, 0086, 0089, 0114, 0116-0120); wherein, when the surgical catheter is navigated to the region of interest (fig. 3, 100; 0116-0120), the tracking system detects the location and orientation of the at least one electromagnetic localization element and the navigation system displays, in real- time, the medical instrument on the image by superimposing a virtual representation of the surgical catheter and the medical (0131, fig. 5, 100, 100’, 100’’; fig. 12s, 0131, 0143, 0162, 0176-0186, 0252, 0258, 0268, 0275, fig. 18, etc). 
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of 10,249,136 to include the features of Markowitz ‘979 in order to guide and monitor the catheter insertion into the human body. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 36-39, 41-48, 50-52 and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793